DETAILED ACTION
This office action is in response to communication(s) filed on June 7, 2022.  
Claim 9 has been cancelled.  
Claims 1, 4, 7-8, 10-13 and 15 have been amended.
Claims 16-21 are newly added for consideration.
Claims 1-8 and 10-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to, in an environment using a charged image forming apparatus, when a user transmits content desired to be printed from an external apparatus (for example, a personal computer (PC)) to an image forming apparatus, an employee providing a print service may print the content by using the image forming apparatus and provide a printout to the user when payment is made according to a print option (for example, the number of copies or color printing) (for example, the number of copies or color printing) (see original disclosure, i.e. para. 1 and etc.).
With regard to Claim 1, the closest prior arts of record, Ichida and Ito, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…receiving payment method information selected from the available payment methods from a user; generating billing information by using the payment amount information and the payment method information; and transmitting the billing information to the payment system; and upon receiving, from the payment system, payment completion information according to payment by the user, executing a job with respect to the content based on the job information of the content”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on June 7, 2022 (i.e. on pg. 8-10 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 2-8 and 10-12, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 13, the closest prior arts of record, Ichida and Ito, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… control reception, from the payment system, of preliminary payment information including available payment methods, control reception, from a user using the input unit, of payment method information selected from the available payment methods, control generation of billing information by using the payment amount information and the payment method information, control transmission of the billing information to the payment system, and control, upon receiving, from the payment system, payment completion information according to payment by the user, execution a job with respect to the content based on the job information of the content”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on June 7, 2022 (i.e. on pg. 8-10 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 14, the claim is depending from the independent Claim 13, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 15, the closest prior arts of record, Ichida and Ito, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…instructions to receive, from the payment system, preliminary payment information including available payment methods; instructions to receive payment method information selected from the available payment methods from a user; instructions to generate billing information by using the payment amount information and the payment method information; instructions to transmit the billing information to a-the payment system; and instructions to upon receiving, from the payment system, payment completion information according to payment by the user, execute a job with respect to the content based on the job information of the content”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on June 7, 2022 (i.e. on pg. 8-10 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 16-21 the claims are depending from the independent Claim 15, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claims 1-8 and 10-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (U.S. Pat/Pub No. 2017/033716 A1, Samsung) disclose an invention relates to  a printing method of an image forming apparatus according to payment by a user, and an apparatus using the printing method. 
Cherry et al. (U.S. Pub. No. 2005/0174594 A1, Hewlett Packard) disclose an invention relates to system and method for identifying and charging for print requests.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675